FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                         April 10, 2018
                         _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
JAMES RUDNICK,

      Plaintiff - Appellant,

v.                                                         No. 17-1262
                                               (D.C. No. 1:16-CV-02071-RM-KLM)
RICK RAEMISCH; JOHN                                         (D. Colo.)
CHAPDELAINE; JENNIFER
ANDERSON; NICOLE WILSON; ERIC
HOFFMAN; SAMORA; BROWN;
DAVID CUSTER; DARREN COREY;
WILLIAM SHERWOOD,

      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before MORITZ, McKAY, and KELLY, Circuit Judges.
                  _________________________________

      James Rudnick, a Colorado prisoner proceeding pro se, appeals the district

court’s denial of his motion for a temporary restraining order or preliminary

injunction. We exercise jurisdiction under 28 U.S.C. § 1292(a)(1) and affirm.



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
I. Background

       Mr. Rudnick sued various prison officials under 42 U.S.C. § 1983, alleging

that they violated his constitutional rights by placing restrictions on his access to the

prison’s law library and on his printing of legal materials; by viewing, sharing, and

threatening to delete his legal files; and by confiscating his personal eyeglasses and

replacing them with state-issued eyeglasses. Mr. Rudnick relied on the same

essential allegations to support his motion for a temporary restraining order or

preliminary injunction.

       A magistrate judge issued a report and recommended denying the motion

because Mr. Rudnick failed to show he would suffer irreparable harm if the motion

was not granted. Mr. Rudnick objected to the magistrate judge’s recommendation,

but the district court overruled the objection and adopted the magistrate judge’s

report in its entirety, stating, “Plaintiff’s objection is long with detailed recitations of

the law and restatements as to the merits of his claims [but] at no point does he cite to

any specific errors in [the magistrate judge’s] factual findings or legal analysis.”

R., Vol. 3 at 137.

II. Analysis

       We review for an abuse of discretion the district court’s denial of a request for

a preliminary injunction. Little v. Jones, 607 F.3d 1245, 1250 (10th Cir. 2010). We

liberally construe Mr. Rudnick’s pro se pleadings. See Childs v. Miller, 713 F.3d
1262, 1264 (10th Cir. 2013).



                                             2
       To prevail on his motion, Mr. Rudnick needed to show “(1) a likelihood of

success on the merits; (2) a likelihood that [he] will suffer irreparable harm in the

absence of preliminary relief; (3) that the balance of equities tips in [his] favor; and

(4) that the injunction is in the public interest.” Little, 607 F.3d at 1251 (internal

quotation marks omitted). “Because a preliminary injunction is an extraordinary

remedy, the right to relief must be clear and unequivocal.” Greater Yellowstone

Coal. v. Flowers, 321 F.3d 1250, 1256 (10th Cir. 2003).

       Further, because the purpose of preliminary injunctions is to preserve the

relative positions of the parties until trial, they are specifically disfavored if they alter

the status quo, are mandatory (as opposed to prohibitory), or afford the movant all the

relief that could be recovered after a full trial. See Schrier v. Univ. of Colo., 427 F.3d
1253, 1258-59 (10th Cir. 2005). “Such disfavored injunctions must be more closely

scrutinized to assure that the exigencies of the case support the granting of a remedy

that is extraordinary even in the normal course.” Id. at 1259 (internal quotation

marks omitted). In addition, “prison officials’ exercises of discretion should

generally be respected, as federal courts ought to afford appropriate deference and

flexibility to state officials trying to manage a volatile environment.” Wilson v.

Jones, 430 F.3d 1113, 1123 (10th Cir. 2005) (internal quotation marks omitted).

A. Legal Access

       As noted by the magistrate judge, Mr. Rudnick did not allege that he was being

denied all access to the prison’s law library and his legal files. Rather, he was merely

seeking improved access to both. For example, Mr. Rudnick sought access to his

                                             3
legal files at least three times per week and unfettered access to photocopy and print

documents. The magistrate judge determined that such allegations were inadequate

to show irreparable injury supporting injunctive relief on this claim, and we agree.

      “[T]he constitutional obligation to provide inmates access to courts does not

require states to give inmates unlimited access to a law library, and inmates do not

have the right to select the method by which access will be provided.” Penrod v.

Zavaras, 94 F.3d 1399, 1403 (10th Cir. 1996) (per curiam) (citation omitted).

Mr. Rudnick has not challenged the magistrate judge’s finding that he has some

access to the law library’s resources, nor has he shown an irreparable injury resulting

from prison regulations limiting prisoners’ computer access to one

two-and-a-half-hour session per week and requiring them to pay for photocopies and

printouts. His ample filings in the district court belie any argument that he is being

denied meaningful access to the courts. Moreover, Mr. Rudnick has not shown that

“the denial of legal resources hindered [his] efforts to pursue a nonfrivolous claim,”

id., in part because he has not identified or described the legal action he seeks to

pursue.

      Mr. Rudnick also wants to be able to use the prison’s legal access program

without having to accept the prison’s terms and conditions, which he contends are

unconscionable because they allow prison officials to view prisoners’ files to monitor

compliance with the terms and conditions. He further contends that prison officials

have shared the contents of his files with other individuals, including prisoners and

the state attorney general, and threatened to delete those files. But the record does

                                            4
not support the conclusion that he is likely to succeed on the merits on these issues.

Even “when a prison regulation impinges on inmates’ constitutional rights, the

regulation is valid if it is reasonably related to legitimate penological interests.”

Turner v. Safely, 482 U.S. 78, 89 (1987). Mr. Rudnick has not shown that the terms

and conditions are not reasonably related to legitimate penological interests, such as

ensuring all prisoners have access to the prison’s limited resources while protecting

against the misuse of those resources. And his allegations that his files were shared

and could be deleted “contain insufficient factual information to conclude that a

constitutional violation is plausible, rather than possible.” Gee v. Pacheco, 627 F.3d
1178, 1192 (10th Cir. 2010).

       Under these circumstances, the district court did not abuse its discretion by

concluding that Mr. Rudnick had not met his burden to show a clear and unequivocal

right to relief on his legal-access claim.

B. Eyeglasses

       The magistrate judge acknowledged that Mr. Rudnick’s allegations about his

state-issued eyeglasses may rise to the level of serious or substantial harm.

Nonetheless, she concluded that he had not shown that the alleged harm was

irreparable. The magistrate judge found that Mr. Rudnick had been issued glasses

that matched his prescription and was eligible for an optometry appointment within

two months of the court’s order. Thus, he was not being denied eyeglasses entirely.

He did not support his contention that the state-issued glasses were inadequate with

any evidence other than his own self-serving statements. And his contention that

                                             5
future prescriptions and lens types provided would be inadequate was speculative.

Again, the magistrate judge cited the docket as evidence that Mr. Rudnick had not

been significantly hindered in his ability to prepare and submit numerous filings

despite the limitations he complained of both with respect to his eyeglasses and his

access to the prison’s legal services.

      As a result, the district court did not abuse its discretion by concluding that

Mr. Rudnick’s allegations do not satisfy the demanding standard required for a

preliminary injunction on this claim.

III. Conclusion

      We affirm the district court’s denial of Mr. Rudnick’s motion for a temporary

restraining order or a preliminary injunction. We grant Mr. Rudnick’s motion to

proceed in forma pauperis and remind him of his obligation to continue making

partial payments until his filing fee has been paid in full.


                                             Entered for the Court


                                             Paul J. Kelly, Jr.
                                             Circuit Judge




                                            6